Citation Nr: 0017075	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to July 1954.

This appeal arose from an April 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  The veteran and his representative were 
informed of the continued denial of his claim for service 
connection for a generalized anxiety disorder, to include 
PTSD, through a supplemental statement of the case issued in 
February 2000.


FINDING OF FACT

The evidence of record includes opinions relating the 
veteran's psychiatric disorder, diagnosed as both a 
generalized anxiety disorder and PTSD, to his period of 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for a generalized 
anxiety disorder, to include PTSD, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he currently suffers from a 
generalized anxiety disorder, claimed as PTSD, which had its 
onset during his period of service.  He indicated that he 
first became nervous in service and that he still suffers 
from nervousness, irritability, trouble sleeping, nightmares 
and intrusive thoughts of Korea.  Therefore, he believes that 
he is entitled to service connection.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  According to the applicable regulation, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The initial determination that must be made is whether the 
veteran has submitted a well grounded claim.  To establish 
that his claim is well grounded, the veteran must produce 
competent evidence of a current disability; a disease or 
injury which was incurred in service; and a nexus between the 
disease or injury and the current disability.  Epps v. Gober, 
126 F3d 1464, 1469 (Fed. Cir. 1997).  In this case, there is 
evidence that the veteran has been diagnosed as suffering 
from both PTSD and a generalized anxiety disorder (GAD).  
There are also opinions of record that have related these 
disorders to his period of service.  The veteran has stated 
that his symptoms first manifested during service.  His 
assertions are presumed to be truthful for the purposes of 
determining whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Considering his assertions 
in light of the medical evidence of record (to include the VA 
examinations of December 1997 and December 1998 which related 
his GAD to service and the January 1999 statement of his 
private physician which diagnosed PTSD related to his 
service), the Board of Veterans' Appeals (Board) finds that 
the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's claim on the 
merits.



ORDER

Having submitted a well grounded claim for service connection 
for GAD, to include PTSD, to this extent only, the claim is 
granted.


REMAND

Because the evidence indicates that the veteran's service 
records, to include his medical records, his personnel 
records and his DD-214, were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973, VA has a 
heightened duty to assist the veteran in this case.  See 
Moore v. Derwinski, 1 Vet. App. 401, 405-06 (1991) and O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991) (which state that there 
is a heightened duty to assist in those instances in which a 
veteran's service records have been destroyed or are 
otherwise missing).  Therefore, it is determined that the RO 
should inform the veteran that he may provide lay statements 
from service comrades concerning any complaints of 
nervousness made by him during his period of service.

Furthermore, the evidence indicates that the veteran had been 
treated since at least 1972 by a private physician for 
complaints concerning his nerves.  While the RO did request 
these records in November 1997, only records from 1999 were 
provided.  It is determined that another attempt should be 
made to obtain all the veteran's treatment records.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him that he may provide statements 
from service comrades or others who may 
have information concerning any 
complaints of or treatment for nerves 
during his period of service.

2.  The RO should request that the 
veteran provide a consent form 
authorizing the release of Dr. Tarr's 
records to VA.  A complete address for 
this physician should also be provided.  
Once this has been received, the RO 
should contact Dr. Donald Tarr, in 
Mountain City, Tennessee, and request 
that he provide copies of all records 
pertaining to treatment of the veteran 
developed between 1972 and the present.  

3.  If and only if the veteran provides 
information concerning his complaints in 
service(as noted above), the RO should 
provide him another VA psychiatric 
examination by a qualified physician.  
The examiner should review the evidence 
of record, to include any statements 
received in conjunction with this remand, 
and should provide a definitive 
diagnosis, as well as an opinion as to 
the whether it is at least as likely as 
not that any currently diagnosed disorder 
first manifested during the veteran's 
period of service.  All indicated special 
studies deemed necessary should be 
accomplished.  A complete rationale for 
all opinions expressed must be provided.  
The claims folder must be made available 
to the examiner in conjunction the 
examination so that the veteran's entire 
medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the claims file has been reviewed.

4.  The RO should then readjudicate the 
veteran's claim for service connection 
for a generalized anxiety disorder, to 
include PTSD.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



